EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Woo Rhim (Reg. #61,360) on 05/17/2021.
The application has been amended as follows: 
1.	(Currently Amended)  A method for managing throughput in an interconnect fabric that connects endpoints of a system, comprising:
monitoring data requests between said endpoints over said interconnect fabric; and 
controlling an injection rate at which new data is injected into said interconnect fabric by limiting an ability of at least one of said endpoints to make a new data request over said interconnect fabric,
wherein said limiting includes changing a refill rate, at which a credit counter for said at least one of said endpoints is refilled, based on a comparison between a randomly generated number and an injection threshold, wherein said comparison does not involve a count of said credit counter, said changing includes adjusting said credit counter when said randomly generated number is within said injection threshold, and said injection threshold is adaptive to a congestion level of said interconnect fabric.

2.	(Previously Presented)  The method of Claim 1, wherein said changing includes adaptively reducing said refill rate by reducing said injection threshold.

3.	(Original)  The method of Claim 1, wherein said changing includes increasing said refill rate by periodically increasing said injection threshold.

4.	(Previously Presented)  The method of Claim 1, wherein said credit counter is adjusted by incrementing said credit counter, and wherein said randomly generated number is within said injection threshold when said randomly generated number is less than said injection threshold.

5.	(Original)  The method of claim 1, wherein said new data request is injected into said interconnect fabric when a value of said credit counter is greater than or equal to a maximum transmission unit of a packet and said new data request is prevented from being injected into said interconnect fabric when said value of said credit counter is less than said maximum transmission unit. 

6.	(Original)  The method of Claim 1, wherein said credit counter includes a request credit counter and a response credit counter, and said limiting includes limiting, using said response credit counter, an ability of said at least one of said endpoints to make a new data read request over said interconnect fabric independently from an ability of said at least one of said endpoints to make a new data write request over said interconnect fabric.

7.	(Original)  The method of Claim 2, wherein said congestion level is determined based on a congestion feedback and a local congestion estimate.



9.	(Original)  The method of Claim 7, wherein an amount by which said injection threshold is reduced is determined using an accumulation of said congestion feedback during a blackout period and said local congestion estimate.

10.	(Original)  The method of Claim 7, wherein said congestion feedback is determined by calculating a latency average of said data requests and comparing said latency average to a programmable latency threshold. 

11.	(Original)  The method of Claim 7, wherein said congestion feedback is calculated by a last switch before a target endpoint of a data request.

12.	(Original)  The method of Claim 7, wherein said local congestion estimate is determined by calculating a transaction latency and comparing said transaction latency to a local congestion threshold.

13.	(Original)  The method of Claim 12, wherein said local congestion threshold is set based on a base latency, which is a time period for a ping packet from one endpoint of said endpoints to reach another endpoint of said endpoints and arrive back at said one endpoint when said interconnect fabric is idle.



15.	(Original)  The method of Claim 12, wherein said transaction latency is calculated iteratively without using a multiplication. 

16.	(Original)  The method of Claim 13, wherein said base latency is measured when said injection rate is initialized.

17.	(Original)  The method of Claim 1, wherein said injection rate includes a first injection rate at which new first traffic class data is injected into said interconnect fabric and a second injection rate at which new second traffic class data is injected into said interconnect fabric.

18.	(Original)  The method of Claim 17, wherein said first and second injection rates are associated with a same port of said interconnect fabric.  

19.	(Currently Amended)  A device for managing throughput in an interconnect fabric that connects endpoints of a system, comprising:
a pipeline configured to monitor data requests between said endpoints over said interconnect fabric; and 
an injection rate limiter configured to control an injection rate at which new data is injected into said interconnect fabric by limiting an ability of at least one of said endpoints to 
wherein said limiting includes:
changing a refill rate, at which a credit counter for said at least one of said endpoints is refilled, based on a comparison between a randomly generated number and an injection threshold, wherein said comparison does not involve a count of said credit counter, said changing includes adjusting said credit counter when said randomly generated number is within said injection threshold, and the injection threshold is adaptive to a congestion level of said interconnect fabric.

20.	(Previously Presented)  The device of Claim 19, wherein said changing includes adaptively reducing said refill rate by reducing said injection threshold.

21.	(Original)  The device of Claim 19, wherein said changing includes increasing said refill rate by periodically increasing said injection threshold.

22.	(Previously Presented)  The device of Claim 19, wherein said credit counter is adjusted by incrementing said credit counter, and wherein said randomly generated number is within said injection threshold when said randomly generated number is less than said injection threshold.

23.	(Original)  The device of Claim 19, wherein said new data request is injected into said interconnect fabric when a value of said credit counter is greater than or equal to a maximum transmission unit of a packet and said new data request is prevented from being injected into said interconnect fabric when said value of said credit counter is less than said maximum 

24.	(Original)  The device of Claim 19, wherein said credit counter includes a request credit counter and a response credit counter, and said limiting includes limiting, using said response credit counter, an ability of said at least one of said endpoints to make a new data read request over said interconnect fabric independently from an ability of said at least one of said endpoints to make a new data write request over said interconnect fabric.

25.	(Original)  The device of Claim 20, wherein said congestion level is determined based on a congestion feedback and a local congestion estimate.

26.	(Original)  The device of Claim 20, wherein said reducing includes reducing said injection threshold when a response to a data request arrives while a blackout period is over. 

27.	(Original)  The device of Claim 25, wherein an amount by which said injection threshold is reduced is determined using an accumulation of said congestion feedback during a blackout period and said local congestion estimate.

28.	(Original)  The device of Claim 25, wherein said congestion feedback is determined by calculating a latency average of said data requests and comparing said latency average to a programmable latency threshold. 

29.	(Original)  The device of Claim 25, wherein said congestion feedback is calculated by a 

30.	(Original)  The device of Claim 25, wherein said local congestion estimate is determined by calculating a transaction latency and comparing said transaction latency to a local congestion threshold.

31.	(Original)  The device of Claim 30, wherein said local congestion threshold is set based on a base latency, which is a time period for a ping packet from one endpoint of said endpoints to reach another endpoint of said endpoints and arrive back at said one endpoint when said interconnect fabric is idle.

32.	(Original)  The device of Claim 31, wherein said base latency is measured when said injection rate limiter is initialized.

33.	(Original)  The device of Claim 30, wherein said transaction latency is calculated based on a number of outstanding requests of said data requests and an average time between arrivals of responses to said outstanding requests.

34.	(Original)  The device of Claim 30, wherein said transaction latency is calculated iteratively without using a multiplication. 

35.	(Original)  The device of Claim 24, wherein said limiting includes limiting, using said request credit counter, an ability of at least one of said endpoints to make a new data write read 

36.	(Original)  The device of Claim 19, wherein said injection rate includes a first injection rate at which new first traffic class data is injected into said interconnect fabric and a second injection rate at which new second traffic class data is injected into said interconnect fabric.

37.	(Original)  The device of Claim 36, wherein said first and second injection rates are associated with a same port of said interconnect fabric.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving monitoring data requests between said endpoints over said interconnect fabric; and controlling an injection rate at which new data is injected into said interconnect fabric by limiting an ability of at least one of said endpoints to make a new data request over said interconnect fabric, wherein said limiting includes changing a refill rate, at which a credit counter for said at least one of said endpoints is refilled, based on a comparison between a randomly generated number and an injection threshold, wherein said comparison does not involve a count of said credit counter, and said injection threshold is adaptive to a congestion level of said interconnect fabric, among other claim limitations are non-obvious over the prior art. The closest prior art of record Becker teaches that network interface controls admission of the memory requests into the network based on the estimated memory request efficiency to adjust the memory request injection rate and the network interface may adjust the injection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415